 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    SEAN DAVID FOLLETT,                              Case No. 3:15-cv-00386-RCJ-WGC
12                       Petitioner,                   ORDER
13           v.
14    ISIDRO BACA, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 63), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ unopposed motion for enlargement of

20   time (first request) (ECF No. 63) is GRANTED. Respondents will have through July 19, 2019,

21   to file a reply to petitioner's supplement to opposition to motion to dismiss (ECF No. 62).

22          DATED: July 3, 2019.
23                                                                ______________________________
                                                                  ROBERT C. JONES
24                                                                United States District Judge
25

26
27

28
                                                       1
